Citation Nr: 1717209	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 60 percent for status post saphenous vein harvesting from the left leg with muscle pain and weakness.  


REPRESENTATION

Veteran represented by:  John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to December 1966 and from May 1968 to July 1969.  
This appeal comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which is the Agency of Original Jurisdiction (AOJ) in this matter.  The November 2012 rating decision granted service connection for status post saphenous vein graft from the left leg with muscle pain and weakness, and assigned an initial 10 percent rating.  In a December 2015 rating action, the RO increased that initial rating to 60 percent.  In March 2015 and April 2016, the Board remanded this matter for additional development.  The case is again before the Board for appellate review.  

The record consists of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the most recent Supplemental Statement of the Case dated in September 2016.     


FINDING OF FACT

The evidence indicates that the Veteran has not experienced during the appeal period deep ischemic ulcers or an ankle/brachial index (ABI) of 0.4 or less.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent, for status post saphenous vein graft from the left leg with muscle pain and weakness, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.73, 4.104, Diagnostic Codes 5311-7114 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claim.  In correspondence to the Veteran dated from May 2012, the AOJ has notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how service connection claims, disability ratings, and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, any defect in notice would not be prejudicial here inasmuch as the Veteran's original service connection claim has been granted, and the issue addressed here concerns the initial disability rating and effective date assigned.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records, have been obtained.  Moreover, the Veteran has undergone VA examinations into his claim for which reports are of record.   

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issue below.
  
II.  Higher Initial Rating Claim

On November 30, 2011, the AOJ received the Veteran's service connection claim for residuals of saphenous vein harvesting from the left leg due to surgery related to service-connected heart disability.  The AOJ granted his claim in the November 2012 rating decision on appeal.  Initially, the AOJ assigned a 10 percent rating effective the date of claim.  Later during the appeal period, in a December 2015 rating decision, the AOJ increased the initial rating to 60 percent, also effective the date of claim.  In the decision below, the Board will consider whether a higher disability rating has been warranted at any time since the service connection claim was filed with VA.  See 38 C.F.R. § 3.400.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The AOJ rated the Veteran's disability under the hyphenated DCs 5311-7114.  See 38 C.F.R. § 4.20.  Hyphenated DCs are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).  As the disability has been rated as 60 percent disabling during the appeal period, the Board's inquiry will focus on whether a higher rating has been warranted at any time during the appeal period.  Under DC 5311, which addresses lower leg muscle disability, the maximum authorized rating is 30 percent.  38 C.F.R. § 4.73.  Under DC 7114, which addresses arteriosclerosis obliterans and forms the basis of the currently assigned 60 percent rating, the next-highest and maximum rating is 100 percent.  Such a rating is warranted for ischemic limb pain at rest, and: either deep ischemic ulcers or an ankle/brachial index of 0.4 or less.  See 38 C.F.R. § 4.104.  

In rating disabilities, VA cannot differentiate nonservice-connected disability from service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In such cases, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the evidence consists of VA and private treatment records, lay statements from the Veteran, and VA examination reports dated in May and October 2012, September 2015, and July 2016.  This evidence demonstrates that, since November 30, 2011, the Veteran has experienced left leg pain.  But the evidence also demonstrates that he has not experienced either deep ischemic ulcers or an ankle/brachial index of 0.4 or less.  See 38 C.F.R. § 4.104, DC 7114.    

In his November 2011 claim, the Veteran noted a painful scar from the vein harvesting, and noted that his "leg gets cold."  In a May 2012 statement, he described pain in his leg while standing and walking.  He indicated that the symptoms had worsened in recent years, and ultimately led him to leave a job in the nursing home care industry.  In a June 2012 statement, the Veteran's spouse described the Veteran's limitations in walking and standing due to pain in his left leg.  

The May 2012 VA examiner noted the medical history of a "vein harvest lower [left] leg for single vessel CABG" due to heart surgery in 1999.  The examiner indicated that the Veteran complained of "lower leg pain in the area of the vein harvest site.  Describes pain as aching pain which may occur daily and last 15 or 20 minutes.  Veteran states at times the leg feels weak.  Veteran denies any sensory loss in the area of the incision or any problems with his knees including pain or stiffness in either knee."  The examiner indicated full left leg strength, normal reflexes, stable knee joints, and full and pain-free range of motion.  The examiner found the left leg to be without functional loss.  The examiner found no motor or sensory deficits, and no muscle atrophy.  The examiner indicated that the Veteran did not use an assistive device to walk.    

The October 2012 VA examiner noted the Veteran's vein harvesting surgery, and his complaints of pain.  The examiner noted that the Veteran did not have the following vein/artery disorders - peripheral vascular disease, aneurysm of any large artery, vascular fistula, arteriosclerosis obliterans, Raynaud's syndrome, or thrombo-angitis obliterans (Buerger's Disease).  The Veteran reported that he did not use an assistive device.  The examiner stated that ankle/brachial index testing had not been performed.  The examiner found that the Veteran did not have "any specific vascula[r] disease in his left leg.  This appears to be post surgical pain and weakness.  The scar is still tender to palpation."  The examiner also indicated that the symptoms interfered with the ability to work by causing difficulty standing, walking, and getting in and out of a car.  

In November 2012 addenda reports, the October 2012 examiner addressed the scar and the muscular symptoms related to the vein harvesting.  Regarding the left leg scar, the examiner noted pain on examination.  Regarding the muscles, the examiner noted disability to muscle group (MG) XI from "bypass surgery, with vein harvesting taken from left leg (1999) . . . .  [H]e has had residual pain and weakness in leg since the procedure."  The examiner noted superficial and minimal scarring from the surgery without any adherence to muscle tissue.  The examiner noted full and normal muscle strength of 5/5 throughout the left leg to include MG XI, and found no evidence of atrophy.  This examiner also noted that the Veteran did not use an assistive device.  Nevertheless, the examiner noted "consistent" weakness and fatigue pain in the left leg from the MG injury.  In closing the report, the examiner noted "residual discomfort and weakness in his left leg that has been present since his vein harvesting some years ago, which does happen on occasion after these procedures."     

The September 2015 examiner, a cardiologist indicated more severe symptoms.  Initially, the examiner found the Veteran without Raynaud's syndrome, varicosity, phlebitis, vascular fistula, aneurysm of any large artery, or thrombo-angitis obliterans (Buerger's Disease).  Further, the examiner did not note ulceration on the left leg, and did not note an ABI.  The examiner did, however, find that the Veteran had arteriosclerosis obliterans and peripheral vascular disease.  On examination, the examiner noted the left leg as blue, cold, with absent hair, and dystrophic nails.  The examiner found decreased pulses.  The examiner noted positive findings in the left leg such as claudication on walking less than 25 yards on a level grade at 2 miles per hour, persistent coldness of the left leg, diminished peripheral pulses, ischemic limb pain at rest, and trophic changes.  The examiner further indicated that, in the left lower leg, "functioning is so diminished that amputation with prosthesis would equally serve the Veteran."  The examiner concluded: 

This does impact the patient significantly.  [H]is mobility is limited, and limped into my office.  His ADLs are limited due to mobility, and he does not drive....  He ... is really unable to do active jobs due to leg impairment.  He does say he could likely do a desk job if there was less movement.

The July 2016 VA examiner's findings are more consistent with the May and October 2012 findings.  This examiner (a physiatrist) found that the Veteran did not have, and had never had, a vascular disease, either arterial or venous.  The examiner noted the Veteran's "constant" pain, and his use of a cane to shift weight to his right leg.  On evaluation, "[n]o cyanosis of the left leg noted.  Pulses are palpable and normal.  Mild pain with active dorsi and plantarflexion.  No sensory deficits on palpation of the front inner and outer calf to light touch."  The examiner noted November 2015 ankle/brachial index testing indicating normal results (1.01) with "multiphasic velocities bilaterally."  The examiner found that the "study is not suggestive of [an] atherosclerotic obstructive process.  The patient[']s symptoms are variable and maybe suggestive of spinal stenosis."  The July 2016 VA examiner closed the report stating: 

The ABI is not consistent with any peripheral vascular disease and history and physical examination is not consistent with a peripheral vascular disease that would cause vascular claudication symptoms at rest.  The lack of involvement of the left foot is also not suggestive of a peripheral vascular disease.

Lastly, VA treatment records dated throughout the appeal period until May 2016 are negative for any skin ulcers on the left leg, or for an ABI test of 0.4 or less.  

In sum, the evidence dated since December 2011 is divided regarding the nature of the Veteran's disability.  The September 2015 examiner indicated severe disability due to vascular dysfunction, while the other examiners indicated mild symptoms.  Nevertheless, the conflicting evidence is not material here inasmuch as the Veteran has been rated as 60 percent disabled since his claim for service connection.  The question before the Board is whether the 100 percent rating is warranted under DC 7114.  And on this issue, the record is clear.  None of the VA examiners, nor other VA medical personnel whose treatment is detailed in VA treatment records dated between 2011 and 2016, found the Veteran with either deep ischemic ulcers on the left leg or an ankle/brachial index of 0.4 or less.  As such, the higher initial rating of 100 percent would not be warranted here under DC 7114.  See 38 C.F.R. § 4.104.  As the preponderance of the evidence is against the claim for a higher initial rating, the claim must be denied.  See Alemany and Gilbert, supra.  

In assessing the claim, the Board has considered the Veteran's lay assertions.  He is competent to report observable symptoms such as pain and limitation in his lower extremity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the nature and extent of his disability is beyond his capacity to observe or sense.  His disability concerns the internal functioning of the vascular system.  The medical evidence provides more insight into the degree of disability, particularly on the issue of whether the Veteran had deep ischemic ulcers or an ankle/brachial index of 0.4 or less.  For this reason, the medical evidence is more credible.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Board has considered assigning a separate rating for muscular disability under 38 C.F.R. § 4.73.  However, to do so would constitute improper pyramiding.  Separate disability ratings may only be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition (i.e. pyramiding).  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, the rating of the residuals of the saphenous vein harvesting contemplates muscle disability from the surgery.  Accordingly, the Board finds that a separate rating for muscle disability would compensate overlapping or duplicate symptomatology. 

Finally, a rating in excess of 60 percent would not be authorized under another DC pertaining to vascular disabilities.  The evidence demonstrates that the Veteran has not experienced during the appeal period aneurysm, anteriovenous fistula, thrombo-angitis obliterans, Raynaud's syndrome, erythromelalgia, varicose veins, or post-phlebetic syndrome.  See 38 C.F.R. § 4.104, DCs 7110-7121.  


ORDER

Entitlement to a higher initial disability rating for status post saphenous vein harvesting of the left leg with muscle pain and weakness is denied.  




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


